Judge Underwood
delivered the opinion of the Court.
The verdict in this case was clearly against evidence. The plaintiff below abandoned his special count and relied on his general count of itidibitalus assumpsit, for work and labor. There was no inconsistency in the testimony. And it was clearly prove(j flie pjajntiff was to be paid for his labor, not *395in money, but in a part of the crop raised. Under such proof he could not recover upon the general count,as settled in the former opinion of this court, in this case. The judgment of the circuit- court is, therefore, reversed and set aside, and a new trial awarded for proceedings, de novo. The plaintiff must recover his costs.
Turner, for plaintiff; Caperton and Goodloe, for defendant.